Citation Nr: 0923928	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as a result of herbicide exposure.

2.  Entitlement to service connection for a liver transplant, 
to include as secondary to diabetes mellitus type II or 
hepatitis C.

3.  Entitlement to service connection for diabetes mellitus 
type II, to include as a result of herbicide exposure or as 
secondary to a liver transplant.

4.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus type 
II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2006 
and January 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that service connection for exposure to Agent 
Orange was previously denied in an August 1995 rating 
decision.  As will be discussed below, the Veteran now claims 
service connection for his hepatitis C and diabetes mellitus 
type II as a result of such herbicide exposure.  In Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit held that a claim 
for one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 
Therefore, as the Veteran has current a diagnosis of 
hepatitis C and diabetes mellitus type II, the Board finds 
that the Veteran need not submit new and material evidence in 
order to for the Board to consider the merits of his claims.

The Board notes that additional evidence consisting VA and 
private treatment records was received after the issuance of 
the February 2007 and May 2008 statements of the case were 
issued.  The Veteran has not waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  When the 
Board receives pertinent evidence that was not initially 
considered by the AOJ, the evidence must be referred to the 
AOJ for review unless such review is waived.  38 C.F.R. §§ 
20.800, 20.1304(c) (2008).  However, evidence is not 
pertinent if it has no bearing on the issues on appeal.  38 
C.F.R. § 20.1304(c).  Here, the additional evidence is 
duplicative of the evidence already of record.  In this 
regard, the newly received evidence demonstrates treatment 
for the Veteran's claimed disorders.  Evidence demonstrating 
current diagnoses of his claimed disorders was already of 
record at the time of the issuance of the statements of the 
case.  Therefore, the Board finds that the additional 
evidence has no bearing on the appellate issues because it is 
duplicative of the evidence already considered by the AOJ.  
As such, the Board may proceed with a decision without 
prejudice to the Veteran.  38 C.F.R. § 20.1304(c).  

The Board also observes that the Veteran had been scheduled 
for a hearing before a Veterans Law Judge to be held at the 
RO in January 2009; however, the Veteran failed to report for 
the hearing.  As such, the Board considers his request for a 
hearing to be withdrawn.  38 C.F.R. § 20.704(d), (e).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

2.  Hepatitis C is not a disease for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.

3.  Hepatitis C is not shown to be causally or etiologically 
related to any disease, injury, or incident in service, to 
include herbicide exposure.

4.  A liver transplant is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, or caused or aggravated by a service-connected 
disability; and cirrhosis of the liver was not manifested 
within one year of the Veteran's discharge from service.

5.  There is affirmative evidence rebutting the presumption 
of service connection for diabetes mellitus type II as a 
result of herbicide exposure.  

6.   Diabetes mellitus type II is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, to include herbicide exposure; caused or aggravated 
by a service-connected disability; or manifested within one 
year of the Veteran's discharge from service.

7.  Peripheral neuropathy is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, or caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A liver transplant was not incurred in or aggravated by 
the Veteran's active duty military service, may not be 
presumed to have been incurred in or aggravated by service, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).

3.  Diabetes mellitus type II was not incurred in or 
aggravated by the Veteran's active duty military service, may 
not be presumed to have been incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2008).

4.  Peripheral neuropathy was not incurred in or aggravated 
by the Veteran's active duty military service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on the claim for 
VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  Relevant to the Veteran's 
claims of entitlement to service connection for diabetes 
mellitus, a liver transplant, and peripheral neuropathy, a 
February 2006 letter, sent prior to the initial unfavorable 
AOJ decision issued in July 2006, advised the Veteran of the 
evidence and information necessary to substantiate his claims 
of entitlement to service connection on a direct, 
presumptive, and secondary basis, as well as his and VA's 
respective responsibilities in obtaining such evidence and 
information.  Pertinent to the Veteran's claim of entitlement 
to service connection for hepatitis C, a July 2007 letter, 
sent prior to the initial unfavorable AOJ decision issued in 
January 2008, advised the Veteran of the evidence and 
information necessary to substantiate his claim on a direct 
and presumptive basis.  Additionally, such letter informed 
the Veteran of the risk factors for hepatitis C, to include 
transfusion of blood or blood products before 1992; organ 
transplant before 1992; hemodialysis; tattoos; body piercing; 
intravenous drug use (due to shared instruments); high-risk 
sexual activity (risk is relatively low); intranasal cocaine 
use (due to shared instruments); accidental exposure to blood 
products in health care workers or combat medic or corpsman 
by percutaneous (through the skin) exposure or on mucous 
membrane; and other direct percutaneous exposure to blood 
such as by acupuncture with non-sterile needles or by the 
sharing of toothbrushes or shaving razors.  The Veteran was 
requested to provide VA with a list of the risk factors that 
pertained to him.  The July 2007 letter also advised him of 
the evidence and information necessary establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  

Relevant to all claims, a December 2008 letter informed the 
Veteran of the evidence and information necessary establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  His claims were not readjudicated by 
the AOJ subsequent to this notice; however, he did not submit 
any additional evidence relevant to his claims adjudicated 
herein after the December 2008 letter was sent to him.  
Therefore, the failure by the AOJ to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See generally Medrano v. Nicholson, 21 Vet. 
App. 165 (2007).  Therefore, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
Veteran has been prejudiced thereby).  

All that the VCAA requires is that the duty to notify be 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Therefore, based on the foregoing, the Board finds 
that VA has satisfied its duty to notify the Veteran. 

Relevant to the duty to assist, the Veteran's service 
treatment records, VA treatment records, and private medical 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, the Veteran was 
provided with VA examinations in June 2006 in order to 
adjudicate his claims of entitlement to service connection 
for diabetes mellitus and peripheral neuropathy.

The Board notes that the Veteran has not been provided with a 
VA examination in order to determine whether his claimed 
hepatitis C and liver transplant are related to his military 
service.  However, as will be discussed below, the Veteran's 
service treatment records are negative for complaints, 
treatment, or diagnoses of either disorder.  Moreover, he has 
not identified any specific risk factors associated with 
hepatitis C.  While VA requested this information in the July 
2007 VCAA letter, the Veteran has failed to articulate which 
risk factors pertain to him, outside of a general statement 
involving the dirty conditions in Vietnam.  As the Court 
stated in Wood v. Derwinski, "[t]he duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." 1 Vet. App. 190, 193, reconsidered, 1 
Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 
517 (1996).  Moreover, the evidence already of record 
suggests that his hepatitis C, and his subsequent liver 
transplant, may be the result of a blood transfusion during a 
post-service back surgery.  As such, the Board finds that 
there is no indication that hepatitis C or a liver 
transplant, or persistent or recurrent symptoms of either 
disorder, may be associated with the Veteran's military 
service, to include herbicide exposure.  Thus, a remand for 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that the dirty conditions in Vietnam 
resulted in hepatitis C and, subsequently, a liver 
transplant, diabetes mellitus type II, and peripheral 
neuropathy.  Additionally, he claims that he was exposed to 
herbicides, specifically Agent Orange, while serving in 
Vietnam and such exposure resulted in hepatitis C and 
diabetes mellitus type II, which, in turn, resulted in a 
liver transplant and peripheral neuropathy, respectively.  
Therefore, he contends that service connection is warranted 
for such disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as diabetes mellitus and cirrhosis of 
the liver, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  As will be discussed below, the Veteran has a current 
diagnosis of diabetes mellitus and has undergone a liver 
transplant due in part to cirrhosis of the liver.  As such, 
the Board has considered whether presumptive service 
connection for such chronic diseases is warranted.  However, 
the record fails to show that the Veteran manifested such 
diseases to a degree of 10 percent within the one year 
following his service discharge in February 1972.  As such, 
presumptive service connection is not warranted for diabetes 
mellitus or cirrhosis of the liver.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses of hepatitis C, a liver 
transplant, diabetes mellitus type II, or peripheral 
neuropathy.  His post-service records, however, show a 
current diagnosis of all claimed disorders.  Specifically, an 
October 1994 record from the Bond Clinic reveals that the 
Veteran was positive for hepatitis C and his liver biopsy 
showed chronic active hepatitis C and cirrhosis.  Records 
from Lifelink Healthcare Institute show that the Veteran 
underwent a liver transplant in April 2005.  In June 2005 
records show that the assessment included diabetes mellitus 
and peripheral neuropathy.  Additionally, records dated 
through 2008 continue to demonstrate treatment for such 
disorders.  

Relevant to the Veteran's hepatitis C, he has alleged that 
exposure to herbicides in Vietnam resulted in such disease.  
VA regulations provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's 
service personnel records reflect that he served in the 
Republic of Vietnam from July 1971 to February 1972.  As 
such, the Board finds that the Veteran is presumed to have 
been exposed to herbicides coincident with such service.  
However, hepatitis C is not a disease for which a presumption 
of service connection is provided under the law based on 
exposure to herbicides in service.  See 38 C.F.R. § 3.309(e).  
Additionally, VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  Therefore, the Veteran is not entitled to 
presumptive service connection for hepatitis C.

Even though the presumptive service connection is not 
warranted, the Veteran is not precluded from establishing 
service connection for hepatitis C with proof of actual 
direct causation from exposure from an herbicide agent or 
other link to service.  See Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  As such, the Board has considered 
whether the Veteran is entitled to service connection for 
hepatitis C on a direct basis.  In this regard, he has 
claimed that such disease is related to the dirty conditions 
in Vietnam; however, there is no competent and probative 
opinion of record indicating that his hepatitis C was shown 
to be causally or etiologically related to any disease, 
injury, or incident in service, to include herbicide 
exposure.  Rather, the evidence of record suggests that the 
Veteran may have developed hepatitis C as a result of a blood 
transfusion during a post-service back surgery.  

Specifically, a November 1973 record from Lakeland Hospital 
shows that the Veteran underwent back surgery and, as a 
result of a considerable amount of bleeding, he received two 
pints of blood during the operation.  A December 1993 record 
from the First Help Clinic reflects that the Veteran was 
being treated for hepatitis C.  It was noted that he had back 
surgery in 1972 [1973] and might have gotten hepatitis C 
then.  In a June 1994 record from the Bond Clinic it was 
noted that the Veteran believed that he was given a blood 
transfusion during his first back surgery in 1973.  

Additionally, a March 2005 record from Lifelink Healthcare 
Institute reflects that the Veteran had blood transfusions 
and tattoos in the past as well as exposure to Agent Orange; 
however, the physician did not indicate that any of these 
factors contributed to his hepatitis C.  Moreover, there is 
no evidence that such risk factors occurred during the 
Veteran's military service.  Specifically, his service 
treatment records are negative for blood transfusions or 
tattoos obtained during service.  In this regard, the 
Veteran's pre-induction examination showed a tattoo on the 
right shoulder, but his separation examination fails to 
denote any identifying body marks, scars, or tattoos.  

Relevant to the Veteran's liver transplant, the evidence of 
record fails to show that such was causally or etiologically 
related to any disease, injury, or incident in service.  
Rather, the post-service treatment records show that the 
Veteran developed end-stage liver disease, which ultimately 
resulted in a liver transplant in April 2005, as a result of 
his hepatitis C and alcohol abuse.  Specifically, VA 
treatment records show that, in June 2002, the Veteran had an 
assessment of chronic hepatitis C.  In August 2002, the 
Veteran being followed for a possible liver transplant.  It 
was also observed that he had liver disease as a result of 
alcohol abuse and hepatitis C.  Records from Lifelink 
Healthcare Institute reflect that, in March 2005, the Veteran 
was diagnosed with end-stage liver disease secondary to 
hepatitis C and Lannec cirrhosis.  

Pertinent to the Veteran's diabetes mellitus type II, the 
Board notes that VA regulations provide that a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's 
service personnel records reflect that he served in the 
Republic of Vietnam from July 1971 to February 1972.  As 
such, the Board finds that the Veteran is presumed to have 
been exposed to herbicides coincident with such service.  
Additionally, the regulations provide that a disease listed 
in 38 C.F.R. § 3.309(e), which includes diabetes mellitus, 
shall be service connected if the Veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, provided that there 
is no evidence to rebut the presumption.  

In this regard, 38 C.F.R. § 3.307(d)(1) states that evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. § 3.309, which includes 
diabetes mellitus, will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  

In the instant case, while the Veteran is presumed to have 
been exposed to herbicides coincident with his service in 
Vietnam and has a current diagnosis of diabetes mellitus, the 
Board finds that there is affirmative evidence showing that 
such disease was not incurred in service.  Specifically, at a 
June 2006 VA examination, after a full review of the 
Veteran's records and a physical examination,  the examiner 
opined that his diabetes mellitus was more likely than not 
caused by or a result of the immunosuppressive medications he 
received beginning the year before for his liver transplant.  
The examiner further concluded that the Veteran's diabetes 
mellitus was less likely than not caused by or a result of 
Agent Orange exposure because his diabetes was diagnosed 
shortly after the administration of two drugs used for post-
transplant immunosuppression, Prednisone and Tacrolimus.  The 
examiner noted that both drugs were well known to cause 
elevated blood sugars and/or overt diabetes mellitus.  
Therefore, the Board finds that the presumption of service 
connection for diabetes mellitus as a result of herbicide 
exposure has been rebutted.  

Even though the presumptive service connection is not 
warranted, the Veteran is not precluded from establishing 
service connection for diabetes mellitus with proof of actual 
direct causation from exposure from an herbicide agent or 
other link to service.  See Combee, supra.  As such, the 
Board has considered whether the Veteran is entitled to 
service connection for  diabetes mellitus on a direct basis.  
However, the evidence of record fails to show that such was 
causally or etiologically related to any disease, injury, or 
incident in service.  Rather, as discussed above, the June 
2006 VA examiner determined that the Veteran's diabetes 
mellitus was more likely than not caused by or a result of 
the immunosuppressive medications he received beginning the 
year before for his liver transplant.  

Pertinent to the Veteran's claimed peripheral neuropathy, the 
Board also finds that such is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.  Specifically, a June 2006 VA examination reflects a 
diagnosis of peripheral neuropathy of the bilateral lower 
extremities.  The examiner noted that such had been present 
since at least 2002.  As such, he opined that the Veteran's 
peripheral neuropathy was less likely than not caused by or a 
result of diabetes mellitus as symptoms clearly preceded such 
diagnosis by several years.  The examiner concluded that 
alcoholic peripheral neuropathy was more likely than not the 
cause of the Veteran's symptoms.  

Moreover, relevant to all of the Veteran's claimed disorders, 
the evidence of a nexus or link between such disorders and 
his military service, to include herbicide exposure, is 
limited to his own statements.  While the Veteran is 
competent to testify as to observable symptomatology of an 
injury or illness, he is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the Veteran's 
claimed disorders and his military service, to include 
herbicide exposure, he is not entitled to service connection 
for such disorders.  

To the extent that the Veteran has alleged that any of his 
claimed disorders are secondary to his hepatitis C, liver 
transplant, or diabetes mellitus type II, the Board notes 
that VA regulations provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  However, as 
discussed previously, the Veteran is not entitled to service 
connection for hepatitis C, a liver transplant, or diabetes 
mellitus type II.  As such, the Board finds that under the 
law, the Veteran lacks legal grounds to establish entitlement 
to service connection for any of his claimed disorders as 
secondary to his hepatitis C, liver transplant, or diabetes 
mellitus type II.  See Sabonis, supra.  In Sabonis, the Court 
held that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Insofar as service connection is not in effect for the 
disabilities claimed by the Veteran to have proximately 
caused any of his disorders, service connection on a 
secondary basis is not applicable under the law.  As there is 
no legal entitlement, such claims are without legal merit.  
Id.  








	(CONTINUED ON NEXT PAGE)

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for hepatitis C, a liver transplant, 
diabetes mellitus type II, and peripheral neuropathy.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for hepatitis C, to include as a result of 
herbicide exposure, is denied.

Service connection for a liver transplant, to include as 
secondary to diabetes mellitus type II or hepatitis C, is 
denied.

Service connection for diabetes mellitus type II, to include 
as a result of herbicide exposure or as secondary to a liver 
transplant, is denied.

Service connection for peripheral neuropathy, to include as 
secondary to diabetes mellitus type II, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


